This summary proceeding was instituted in the Justice’s Court of the village of Lawrence, Nassau county, where a final order was made in favor of the landlord. Pursuant to the provisions of sections 442 and 446 of the Justice Court Act, the tenant appealed to the County Court and moved to vacate and dismiss the precept and petition because the petition was jurisdictionally defective. The motion was denied. Order of the *732County Court of Nassau county reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The petition merely shows that the petitioner was “ the Agent for Wilhelmina C. Geiger, Administratrix of the Estate of William Geiger, Deceased, Landlord,” on July 7, 1936, when the petition was verified. It does not appear that the conventional relationship of landlord and tenant existed at the time the rent accrued for the non-payment of which this proceeding was instituted. If the administratrix were the landlord at the time the premises were originally let to the tenant, it would have been unnecessary to allege how her interest in the premises was acquired, as the tenant would have been estopped from denying her title. But it appears that the original letting was by the present landlord’s predecessor in title. (Dreyfus v. Carroll, 28 Misc. 222, cited with approval in Reich v. Cochran, 201 N. Y. 450.) Lazansky, P. J., Hagarty, Johnston and Close, JJ., concur; Davis, J., dissents.